IN THE COURT OF APPEALS OF IOWA

                                   No. 20-1503
                              Filed October 6, 2021


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

JAYMES ANTHONY STARK,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Lee (South) County, John M. Wright,

Judge.



      A defendant challenges his conviction for third-degree burglary as a habitual

offender. REVERSED AND REMANDED.



      Martha J. Lucey, State Appellate Defender, and Theresa R. Wilson,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Genevieve Reinkoester, Assistant

Attorney General, for appellee.



      Considered by Tabor, P.J., Greer, J., and Doyle, S.J.*

      * Senior judge assigned by order under Iowa Code section 602.9206 (2021).
                                         2


TABOR, Presiding Judge.

       A jury convicted Jaymes Stark of burglarizing an unoccupied vehicle. In

challenging that conviction, he contends the district court should have excluded

statements he made to investigating officers. Because we find Stark was in

custody when he confessed to being inside the vehicle, and the officers failed to

give Miranda warnings1 before questioning him, the court should have granted his

motion to suppress. We reverse his conviction and remand for a new trial.2

       I.     Facts and Prior Proceedings

       In March 2020, Heather McKannan was working as a certified nursing

assistant on the overnight shift at the River Hills Village retirement center in

Keokuk. When she went outside for a smoke break around 4 a.m., she realized

she might not have locked her car, a silver Chevy Impala. Looking across the back

parking lot, she saw a man standing next to the Impala. As she walked to her car,

he moved toward nearby dumpsters. Once inside her car, she noticed her pack of

Marlboro No. 27 cigarettes missing from the middle console and two checkbooks

gone from her purse. Fearing the intruder had taken her belongings, McKannan

called the police.

       Keokuk police officers Tanner Walden, Zeth Baum, and Joshua Marroquin

responded to the call. Officer Walden discovered Jaymes Stark in the back parking

lot.3 Walden turned on the patrol car’s “white LED scene lights, and an individual


1 Miranda v. Arizona, 384 U.S. 436 (1966).
2 Because the suppression issue is dispositive, we need not address Stark’s claim
that the district court abused its discretion in overruling his objection to alleged
burden-shifting during the trial.
3 Officer Marroquin first went to the front of the retirement center to speak with

McKannan but later joined the other two officers in the back.
                                           3


came out from behind a large AC unit on the back of the building matching the

description given from the complainant.” Officer Baum’s body camera captured

their conversation with Stark. Baum had a long acquaintance with Stark, reflected

by the fact that they addressed each other by first name.

       Officer Walden first confronted Stark about the report of a car burglary.

Stark denied entering the Impala or taking McKannan’s belongings. To verify his

denial, Walden asked Stark to empty his pockets. When Stark did so, he set down

an array of items on a retaining wall, including a marijuana pipe. Stark pleaded

with the officers not to take him to jail, explaining that he recently had neck surgery.

Officer Baum told Stark he was not going to take him to jail over drug

paraphernalia. Stark expressed embarrassment and admitted to the officer that

he was homeless.

       Stark also worried that his actions would get his girlfriend Amber Swindler

into trouble. Swindler also worked at River Hills, and Stark said he stopped by to

see if she could give him a ride. Swindler drove a silver Kia Spectra. Stark claimed

he mistook the Impala for the Spectra in the River Hills parking lot.

       When questioned by Officer Baum at the scene, Stark continued to deny

entering McKannan’s car or taking her checkbook or wallet.4 Another officer

searched under a nearby air-conditioning unit and found a bottle of pills prescribed

to Stark, along with a pack of Marlboro No. 27 cigarettes. Concerned Stark had

taken other items from McKannan’s car, Baum started this exchange.

             Baum: I’m trying to help you avoid going up to the jail tonight
       but you’re not helping me here.

4The officers asked about a missing wallet, though at trial McKannan described
having two checkbooks, one of which contained her credit cards and cash.
                                          4


               Stark: What do you need from me, man?
               Baum: I need to know where that wallet and checkbook’s at.
               Stark: Honestly, I didn’t take it, I promise man.

       Officer Baum then told Stark that “somebody” saw him inside the vehicle,

though McKannan had not reported that fact to police. Stark asked again: “What

do you need from me?” The officer said: “I want to know where that stuff is.” Stark

insisted: “I did not take anything out of that car.” Officer Baum then told Stark he

understood he was in a tough spot, being homeless and having “a drug addiction

to try to feed.”

       Eventually, Stark returned to the question: “What are you going to do for me

so I don’t have to go to jail tonight?” The officer repeated: “I told you I want to

know where that wallet and checkbook’s at. That’s where we’re at, man, I want

her to have her stuff back.”

       It’s then that Stark appeared motivated to confess. He asked: “Can I say

something that’s not under Miranda?”          Baum replied: “I haven’t given you a

Miranda warning. You’re not under arrest at this point.” Stark started to ask, “so

if I say something, are you going to . . .” but then paused, shook his head, and

returned to his denials. He said: “I didn’t see a checkbook, I didn’t rummage

through nothing.” The officer seized on Stark’s hesitancy, saying: “And you were

just about to tell me something, because you asked about Miranda and stuff like

that.” The officer then quipped, “Stuff doesn’t just disappear into thin air.”

       Stark replied, “She has to know where it’s at, tell her to look in the whole

car.” Getting more and more emotional, Stark said: “It’s in there. It’s in the car.”

Baum asked: “Did you leave it in the car?” And Stark finally answered: “Yes.”

Baum followed up: “Where at in the car? Where did you leave it at?” Stark
                                         5


confessed: “It’s in the boot.” Stark added that he thought he was in his girlfriend’s

car.

       The officers then handcuffed Stark. When Stark asked if he was going to

jail, Officer Baum advised he was still not under arrest. Baum then went inside the

retirement center and accompanied McKannan to her car, now parked in front. At

Baum’s suggestion, she checked inside the boots that she left on the floorboard.

As Stark predicted, she found her checkbooks inside one of the boots. She denied

keeping her checkbooks there. McKannan also identified her pack of Marlboro No.

27 cigarettes among Stark’s belongings seized in the parking lot.

       After completing their investigation, the officers transported Stark to the

police station. But rather than booking him into the jail that morning, Officer Baum

issued him a citation with a court date. The State later charged Stark with a class

“D” felony: burglary in the third degree of an unoccupied vehicle, second offense,

as a habitual offender. See Iowa Code §§ 713.1, .6A(2), 902.8, .9 (2019).

       Stark moved to suppress his statements to the police. The motion alleged

he was taken into custody and interrogated by the officers. The motion also

asserted a promise of leniency induced his statements.          The State resisted,

arguing Stark was not in custody when questioned. The resistance also disputed

that Officer Baum made an improper promise of leniency.

       After a hearing, the district court denied the motion without analysis:

       The Motion to Suppress is overruled. Without setting forth in greater
       detail, the Court concludes that the Defendant’s statements were not
       made while he was in custody. Therefore, no Miranda warning was
       necessary. The Defendant’s statements to officers may be used in
       the Plaintiff’s case in chief.
                                          6


       A jury convicted Stark as charged. The district court sentenced him to an

indeterminate fifteen-year prison term with a three-year mandatory minimum. He

now appeals.

       II.     Jurisdiction

       We start our legal analysis by determining whether we can hear Stark’s

appeal. The district court entered judgment and sentence on November 9, 2020.

Stark filed a pro se notice of appeal three days later. That step was problematic

because he was still represented by his trial attorney. See Iowa Code § 814.6A

(2020) (prohibiting persons who are represented by counsel from filing “any pro se

document” in any Iowa court). Still, the district court certified the notice of appeal

on November 13. The next day, the court appointed the state appellate defender

to handle Stark’s appeal.

       In August 2021, the appellate defender filed a second notice of appeal and

an application for delayed appeal. As his first line of defense, Stark argues his pro

se notice was adequate to confer jurisdiction on our court despite the prohibition

in section 814.6A. Yet he recognizes that we have dismissed an appeal when a

represented applicant for postconviction relief filed a pro se notice. See Boring v.

State, No. 20-0129, 2021 WL 2453045, at *3 (Iowa Ct. App. June 16, 2021)

(addressing similar prohibition in Iowa Code section 822.3A).              So Stark

alternatively seeks a delayed appeal. See State v. Anderson, 308 N.W.2d 42, 46

(Iowa 1981) (granting delayed appeal where party “made a good faith effort to

appeal and at all times clearly intended to appeal”).
                                         7


       We asked the State for a response. The State argues the pro se notice of

appeal was a nullity. But the State acknowledges Stark expressed his intent to

appeal and made a good faith effort to do so by filing a pro se notice. The State

admits the failure by Stark’s trial counsel to ensure the notice of appeal complied

with section 814.6A is the type of error that should be overcome by the grant of a

delayed appeal. We agree and grant Stark’s request for a delayed appeal.

       III.   Miranda Violation

       On appeal, Stark contends his incriminating statements to the Keokuk

officers were inadmissible for two reasons: (1) he was subjected to custodial

interrogation without Miranda warnings and (2) his statements were involuntary

because Officer Baum made promises of leniency.

       We can resolve this appeal on the alleged Miranda violation.5 We review

that constitutional claim de novo. State v. Bogan, 774 N.W.2d 676, 679–80 (Iowa

2009). That means we make an independent evaluation of the totality of the

circumstances, while deferring to any findings of fact offered by the district court.

State v. Miranda, 672 N.W.2d 753, 758 (Iowa 2003). Our deference is limited here

because the district court offered no fact findings in denying the motion to

suppress. And beyond the evidence from the suppression hearing, we may also

consider the evidence introduced at trial. State v. Countryman, 572 N.W.2d 553,

557 (Iowa 1997).




5  In its appellee’s brief, the State asserts, “Although the record is somewhat
unclear, arguably none of Defendant’s arguments are preserved for appeal.” We
disagree. Stark brought up custody in his suppression motion. Likewise, the
county attorney resisted, and the district court denied the motion on that ground.
                                          8


       At issue are the rights “now familiar to much of the American public.”

Miranda, 672 N.W.2d at 758–59. Suspects subjected to custodial interrogation

must first be informed of their constitutional rights to remain silent and to have an

attorney present during questioning. Miranda, 384 U.S. at 478–79. They must

also be advised “anything [they say] can be used against [them] in a court of law.”

Id. And “if [they] cannot afford an attorney one will be appointed for [them] prior to

any questioning” if they wish. Id. If police do not carry out this prophylactic

measure, the evidence they obtain during a custodial interrogation is inadmissible.

Id.

       The State concedes the police failed to inform Stark of his Miranda rights

before he confessed to entering McKannan’s car. So the question before us is

whether Stark was in custody and thus entitled to Miranda warnings before being

questioned.

       The Miranda safeguards “become applicable as soon as a suspect’s

freedom of action is curtailed to a ‘degree associated with formal arrest.’”

Berkemer v. McCarty, 468 U.S. 420, 440 (1984) (quoting California v. Beheler, 463

U.S. 1121, 1125 (1983) (per curiam)). The custody question is objective: how

would a reasonable person in the suspect’s position understand their situation?

Bogan, 774 N.W.2d at 680 (explaining custody determination does not depend on

the parties’ subjective beliefs). To answer that question, we focus on four factors:

(1) the language used to summon the individual; (2) the purpose, place, and

manner of interrogation; (3) the extent to which the individual is confronted with

evidence of guilt; and (4) whether the individual is free to leave the place of

questioning. Countryman, 572 N.W.2d at 558.
                                         9


       Turning to the first factor, the record does not show the precise language

the police used to summon Stark. But Stark did not volunteer to talk to these

officers.   Instead the police immediately took charge of his movement.         See

Miranda, 672 N.W.2d at 759. Officer Walden testified that when he illuminated the

parking lot, Stark came out from behind an air-conditioning unit. In a show of

authority, Walden parked his patrol car a few feet away and left his lights flashing,

as he approached Stark on foot. Walden then told him to “stay where [he] was at

and speak to Officer Baum.” On this record, the first factor weighs toward custody.

       As to the second factor, the police were there to determine whether Stark

took items from McKannan’s car.        Even recognizing that purpose, the State

characterizes the situation as an investigative stop under Terry v. Ohio, 392 U.S.

1 (1968), and stresses that “the right to interrogate during a ‘stop’ is the essence

of Terry and its progeny.” See State v. Scott, 518 N.W.2d 347, 350 (Iowa 1994).

Granted, “the temporary and relatively nonthreatening detention involved in a

traffic stop or Terry stop does not constitute Miranda custody.” State v. Hillery,

956 N.W.2d 492, 501 (Iowa 2021) (quoting Maryland v. Shatzer, 559 U.S. 98, 113

(2010)). But continued interactions may lead to a custodial interrogation requiring

a Miranda warning. Id. (remanding for an evidentiary record whether Hillery’s

street-side confession violated Miranda).

       Here, the purpose, place, and manner of the interrogation suggested a

custodial atmosphere. Stark was outnumbered: three uniformed officers arrived

to investigate a potential car burglary.       During nearly twenty minutes of

questioning, Officer Baum asked over and over what Stark was doing in
                                         10


McKannan’s car and where he put her checkbook. Police even asked Stark to

empty his pockets.

       True, the questioning occurred outside, but Stark had nowhere to go. They

were in a secluded location behind River Hills. It was the middle of night and below

freezing. And Stark was visibly cold, wearing only two sweatshirts against the

twenty-degree chill. To quote Officer Baum: “It ain’t like we’re on Main Street.”

Granted, Officer Baum was professional and even somewhat empathetic toward

Stark. But Baum didn’t hide his disbelief of Stark’s story and encouraged him to

confess. Plus when Stark, likely hoping to avoid incrimination, asked to make a

statement “that’s not under Miranda,” Officer Baum did not dispel Stark’s

confusion.

       Which brings us to the third factor—the extent to which Stark was

confronted with evidence of his guilt. Early in their encounter, the officer rejected

Stark’s claim that he was just waiting for a friend, saying: “Here’s the problem

Jaymes, we got a call saying a male matching your description was going through

her vehicle.”

       Officer Baum also repeatedly confronted Stark with evidence of his guilt:

“Listen Jaymes, we’re past the point of you saying that you weren’t in the vehicle.

Somebody saw you in there. They saw you. Bro, they saw you in there. There’s

no getting around that. So we’re past that point.” But in actuality, McKannan

testified she saw a person matching Stark’s description “next” to her car, not inside

it. That nuance was lost on Officer Baum, who declared: “She said she saw you

in her car.” This line of confrontational questioning would lead a reasonable person

in Stark’s position to believe he was not free to go.
                                         11


         Finally, on the fourth factor, the officers never told Stark he was free to

leave.    See Bogan, 774 N.W.2d at 681.        After more than fifteen minutes of

questioning, Stark implored Officer Baum: “I just want to go home man, I’ll go home

and I’ll stay home.” The officer deflected: “Jaymes, they saw you in the car, now

there’s stuff missing out of the car.”        Officer Baum acknowledged at the

suppression hearing that Stark was indeed not free to leave at that point.

         A few minutes later, after Stark made his incriminating statements and was

being handcuffed, Baum still professed: “Like I said, you’re not under arrest at this

point, you’re just being detained.” As mentioned above, the officer’s subjective

view did not change the calculus. See Countryman, 572 N.W.2d at 557. The

fourth factor supports the conclusion Stark was in custody.

         In sum, considering the totality of circumstances and weighing the factors,

a reasonable person in Stark’s position would have felt their freedom was curtailed.

And this infringement rose to a degree associated with formal arrest. Because

Stark was in custody, officers should have given the Miranda advisory before

questioning him. As a result, his incriminating statements were inadmissible. So

he is entitled to a new trial.

         REVERSED AND REMANDED.